DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 12, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Championnet (US Pub No. 2014/0172251) and Coombs (US Pub No. 2018/0162182).
Regarding claims 1, 2, 13, and 14, Championnet teaches system for determining a tire pressure status in a vehicle, the system comprising at least one processing device arranged to:
estimate values of a set of predetermined vehicle parameters (See abstract, [0008], and [0054]);
calculate a tire pressure parameter as a predetermined function of the values of the set of predetermined vehicle parameters (See abstract, [0131], and [0054]), and
determine a tire pressure status, indicating whether or not there is tire under-inflation, by comparing said tire pressure parameter with a threshold (See abstract, [0131], and [0054]).
Championnet does not explicitly teach using a pre-trained machine learning system or predetermined function.
Coombs teaches a predetermined function has been generated by training a machine learning system using values of a large number of sets of predetermined vehicle parameters and associated tire pressure parameters (See [0046]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Championnet’s system to include Coombs’s predetermined function determination for a more accurate system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 4 and 16, Championnet teaches does not teach the pre-trained machine learning system or predetermined function has been generated to be generic, so that it may be used in many different types of vehicles.
Coombs teaches teach the pre-trained machine learning system or predetermined function has been generated to be generic, so that it may be used in many different types of vehicles (See [0046]).
Regarding claims 5 and 17, Championnet teaches removing brief fluctuations (See [0017]).
Regarding claims 6 and 18, Championnet teaches the tire pressure parameter indicates the tire pressure level, and the tire pressure status is set to be TRUE if the tire pressure parameter is smaller than the threshold, and FALSE if the tire pressure parameter is not smaller than the threshold (See [0132] and [0133]).
Regarding claims 7 and 19, Championnet teaches the tire pressure parameter indicates by how much the tire pressure has fallen, and the tire pressure status is set to be TRUE if the tire pressure parameter is greater than the threshold, and FALSE if the tire pressure parameter is not greater than the threshold (See [0132] and [0133]).


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Championnet and Coombs as applied to claim 1 above, and further in view of Marble (US pub No. 2019/0025160).
Regarding claims 3 and 15, Championnet does not teach the pre-trained machine learning system or predetermined function has been generated to be specific to a particular vehicle model.
Marble teaches a pre-trained machine learning system or predetermined function has been generated to be specific to a particular vehicle model (See [0042]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Championnet’s system to include Marble’s for specific vehicle targeting a more targeted approach that results in greater system accuracy.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Championnet and Coombs as applied to claim 1 above, and further in view of Theuss et al. (US pub No. 2015/0019165).
Regarding claims 8 and 20, Championnet does not teach a user interface from which the at least one processing device may receive a calibration request signal.
Theuss teaches a user interface from which the at least one processing device may receive a calibration request signal (See [0037]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Championnet’s system to include Theuss’s calibration for better vehicle stability and increased safety (See [0033]).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 9 and 21, Championnet does not teach the at least one processing device is arranged to calculate said tire pressure parameter after receiving a calibration request signal.
Theuss teaches the at least one processing device is arranged to calculate said tire pressure parameter after receiving a calibration request signal (See [0037]). 
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Championnet and Coombs as applied to claim 1 above, and further in view of Hammerschmidt (US pub No. 2015/0096362).
Regarding claims 11 and 23, Championnet does not teach the set of predetermined vehicle parameters comprises parameters representing spectral characteristics of the wheel speed signal.
Hammerschmidt teaches the set of predetermined vehicle parameters comprises parameters representing spectral characteristics of the wheel speed signal (See [0043]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Championnet’s system to include Hammerschmidt’s vehicle parameters for better vehicle stability (See [0043]).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683